United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainsboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1874
Issued: January 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2008 appellant filed a timely appeal from a March 20, 2008 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed an August 6,
2007 decision denying her claim of an injury in the performance of duty. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained an injury on May 31, 2007
in the performance of duty, as alleged.
FACTUAL HISTORY
On June 26, 2007 appellant, then a 47-year-old sales associate and distribution of
dispatch, filed a traumatic injury claim alleging that on May 31, 2007 she injured her back while
performing her job duties of lifting, dispatching, pulling and pushing.

In a letter dated July 3, 2007, the Office informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised to submit additional medical and
factual evidence in support of her claim.
In response, appellant submitted prescription notes dated June 18 to July 17, 2007 and a
July 17, 2007 duty status report (Form CA-17) from Dr. Howard Kuo, an attending Boardcertified neurologist. On June 29, 2007 Dr. Kuo noted that appellant was under his care for a
lumbar disc herniation at L5-S1 and was currently unable to work for the period June 30 to
July 20, 2007. On June 19 and July 17, 2007 he requested appellant be excused for work due to
her lumbar disc herniation. In the July 17, 2007 duty status report, Dr. Kuo diagnosed lower
back herniation and provided work restrictions beginning August 6, 2007. He also noted that the
injury occurred while appellant was performing her duties of lifting, dispatching, pulling and
pushing. In a June 5, 2007 magnetic resonance imaging (MRI) scan, Dr. Lawrence M. Ratner, a
Board-certified radiologist, reported a moderate size disc herniation at L5-S and small central
L4-5 disc herniation.
By decision dated August 6, 2007, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that the injury occurred as alleged. It also found
the medical evidence insufficient to establish that her disc herniation was causally related to her
employment.
Following the denial of her claim, the Office received an August 6, 2007 report from
Dr. Kuo who diagnosed L4-5 and L5-S1 disc herniations based upon an MRI scan. Dr. Kuo
advised that appellant was totally disabled for the period June 5 to August 6, 2007 and could
return to light-duty work on August 6, 2007.
On August 13, 2007 appellant requested an oral hearing before an Office hearing
representative, which was held on December 17, 2007. In a December 20, 2007 prescription
note, Dr. Kuo advised that appellant’s lower back condition could have happened while she was
performing her job duties.
By decision dated March 20, 2008, the Office hearing representative affirmed the
August 6, 2007 decision denying appellant’s claim. The Office hearing representative found the
evidence sufficient to establish that the May 31, 2007 incident occurred as alleged, but that the
medical evidence failed to establish that she sustained a disc herniation due to the incident at
work.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,

1

5 U.S.C. §§ 8101-8193.

2

probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.6
To establish a causal relationship between a claimant’s condition and the employment
event or incident, she must submit rationalized medical opinion evidence based on a complete
factual and medical background supporting such a causal relationship.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
Appellant alleged that, on May 31, 2007, she injured her back while performing her job
duties of lifting, dispatching, pulling and pushing. The Office hearing representative found that
appellant established the incident occurred, as alleged. The Board finds, however, that the
medical evidence is insufficient to establish that the employment incident caused a back injury.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

6

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008).

8

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008).

9

S.D., 58 ECAB ___ (Docket No. 07-1120, issued September 24, 2007); Gary J. Watling, 52 ECAB 278 (2001);
Shirley A. Temple, 48 ECAB 404 (1997).

3

The Board finds that the medical evidence provides insufficient explanation of how the incident
of May 31, 2007 caused or aggravated the diagnosed disc herniation at L5-S1.10
The relevant medical evidence includes prescription notes and a July 17, 2007 duty status
report from Dr. Kuo who indicated that appellant was disabled from work due to a lumbar disc
herniation. In the brief prescription notes of record, Dr. Kuo provided no opinion as to the cause
of appellant’s back condition. While he described appellant’s work duties in the July 17, 2007
duty status report, he provided no rationale explaining how the diagnosed disc herniation was
causally related to her employment duties on May 31, 2007. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by appellant.11 Dr. Kuo’s treatment notes do not meet these criteria. In addition, his
December 20, 2007 report is speculative on the issue of causal relation. Dr. Kuo opined that
appellant’s lower back condition could have happened while she was performing her job duties.
While the opinion of a physician supporting causal relationship need not be one of absolute
medical certainty, the opinion must not be speculative or equivocal.12 The opinion should be
expressed in terms of a reasonable degree of medical certainty.13 Dr. Kuo did not provide an
opinion of sufficient certainty addressing how appellant’s diagnosed back condition was a result
of her employment duties on May 31, 2007. He merely noted that appellant’s condition “could
have happened” while she was performing her job duties. For these reasons, Dr. Kuo’s notes and
report are not sufficient to establish that appellant’s herniated disc was causally related to his
work activity on May 31, 2007.
The record also contains a June 5, 2007 lumbar MRI scan by Dr. Ratner who diagnosed
disc herniations at L4-5 and L5-S1. Dr. Ratner did not address the cause of appellant’s
herniations. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.14
An award of compensation may not be based on surmise, conjecture or speculation.15
Appellant must submit a physician’s report in which the physician reviews those factors of
employment identified by her as causing her condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
10

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Ricky S. Storms, 52 ECAB 349 (2001)
(while the opinion of a physician supporting causal relationship need not be one of absolute medical certainty, the
opinion must not be speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.
11

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

12

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

13

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

14

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

15

See S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Patricia J. Glenn, 53 ECAB 159 (2001).
Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.16 She failed to submit such evidence and therefore failed to
discharge her burden of proof.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury on May 31, 2007 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 20, 2008 is affirmed.
Issued: January 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Robert Broome, 55 ECAB 339 (2004).

5

